                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION
(d/b/a W ABTEC CORPORATION)

              Plaintiff,

      V.                                                C. A. No. 17-1687-LPS

SIEMENS MOBILITY INC .,

              Defendant.


Steven L. Caponi, K&L GATES LLP, Wilmington, DE

Alan L. Barry, Jason A. Engel, Benjamin E. Weed, Devon C. Beane, Gina A. Jenero, and Jacob
C. Vanette, K&L GATES LLP, Chicago, IL

      Attorneys for Plaintiff.


Jack B. Blumenfeld, Karen Jacobs, and Stephen J. Kraftschik, MORRIS , NICHOLS, ARSHT &
TUNNELL LLP, Wilmington, DE

Mark Supko, Kathryn L. Clune, Vincent J. Galluzo, and Joshua M . Rychlinski, CROWELL &
MORING LLP, Washington, DC

Jacob Z. Zambrzycki, CROWELL & MORING LLP, New York, NY

       Attorneys for Defendant.


                                  MEMORANDUM OPINION




January 25, 2019
Wilmington, Delaware
        Plaintiff Westinghouse Air Brake Technologies Corporation ( d/b/a Wabtec Corporation)

("Wabtec" or "Plaintiff') has brought this patent infringement suit against Defendant Siemens

Mobility Inc. ("Siemens" or "Defendant") asserting U.S. Patent Nos. 7,398,140 (the'" 140

patent"), 8,175,764 (the '" 764 patent"), and 8,478 ,463 (the '" 463 patent"). The three patents

generally relate to certain aspects of train control.

       Presently before the Court is the issue of claim construction. The parties submitted one

technology tutorial (see D.I. 135), claim construction briefs (see D.I. 134, 136, 151 , 152), and

exhibits (see D.I. 137). The Court held a claim construction hearing on November 26, 2018, at

which both sides presented oral argument. (See D.I. 175 ("Tr."))

I.     LEGAL STANDARDS

       The ultimate question of the proper construction of a patent is a question of law. See

Teva Pharm. USA, Inc. v. Sandoz, Inc. , 135 S. Ct. 831 , 837 (2015) (citing Markman v. Westview

Instruments, Inc. , 517 U.S. 370, 388-91 (1996)). "It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude."

Phillips v. AWH Corp. , 415 F.3d 1303 , 1312 (Fed. Cir. 2005) (internal quotation marks omitted).

        "[T]here is no magic formula or catechism for conducting claim construction." Id. at

1324. Instead, the Court is free to attach the appropriate weight to appropriate sources "in light

of the statutes and policies that inform patent law. " Id.

        "[T]he words of a claim are generally given their ordinary and customary meaning ...

[which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."


                                                    1
Id. at 1312-13 (internal citations and quotation marks omitted). " [T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). The patent specification "is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of

a disputed term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

       While "the claims themselves provide substantial guidance as to the meaning of particular

claim terms," the context of the surrounding words of the claim also must be considered.

Phillips, 415 F.3d at 1314. Furthermore, " [o]ther claims of the patent in question, both asserted

and unasserted, can also be valuable sources of enlightenment ... [b ]ecause claim terms are

normally used consistently throughout the patent." Id. (internal citation omitted).

       It is likewise true that " [d]ifferences among claims can also be a useful guide ... . For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim." Id. at 1314-

15 (internal citation omitted). This "presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent

claim." SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).

       It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor' s lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that "[e]ven

when the specification describes only a single embodiment, the claims of the patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope


                                                  2
using words or expressions of manifest exclusion or restriction." Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 906 (Fed. Cir. 2004)) (internal quotation marks omitted).

       In addition to the specification, a court "should also consider the patent's prosecution

history, if it is in evidence." Markman v. Westview Instruments, Inc., 52 F.3d 967,980 (Fed. Cir.

1995), aff'd, 517 U.S. 370 (1996). The prosecution history, which is "intrinsic evidence,"

"consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent." Phillips, 415 F.3d

at 1317. "[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be." Id.

       In some cases, "the district court will need to look beyond the patent' s intrinsic evidence

and to consult extrinsic evidence in order to understand, for example, the background science or

the meaning of a term in the relevant art during the relevant time period." Teva, 135 S. Ct. at

841. Extrinsic evidence "consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises." Markman, 52 F.3d

at 980. For instance, technical dictionaries can assist the court in determining the meaning of a

term to those of skill in the relevant art because such dictionaries "endeavor to collect the

accepted meanings of terms used in various fields of science and technology." Phillips, 415 F.3d

at 1318. In addition, expert testimony can be useful "to ensure that the court' s understanding of

the technical aspects of the patent is consistent with that of a person of skill in the art, or to


                                                   3
establish that a particular term in the patent or the prior art has a particular meaning in the

pertinent field. " Id. Nonetheless, courts must not lose sight of the fact that "expert reports and

testimony [are] generated at the time of and for the purpose of litigation and thus can suffer from

bias that is not present in intrinsic evidence." Id. Furthermore, "statements made by a patent

owner during an IPR [inter partes review] proceeding ... can be considered for claim

construction." Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1362 (Fed. Cir. 2017).

Overall, while extrinsic evidence "may be useful" to the court, it is "less reliable" than intrinsic

evidence, and its consideration "is unlikely to result in a reliable interpretation of patent claim

scope unless considered in the context of the intrinsic evidence." Id. at 1318-19. Where the

intrinsic record unambiguously describes the scope of the patented invention, reliance on any

extrinsic evidence is improper. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,

1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

       Finally, "[t]he construction that stays true to the claim language and most naturally aligns

with the patent's description of the invention will be, in the end, the correct construction."

Renishaw PLC v. Marposs Societa ' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows

that "a claim interpretation that would exclude the inventor's device is rarely the correct

interpretation." Osram GmbHv. Int'! Trade Comm'n, 505 F.3d 1351, 1358 (Fed. Cir. 2007)

(quoting Modine Mfg. Co. v. US. Int '! Trade Comm 'n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).




                                                   4
II.    CONSTRUCTION OF DISPUTED TERMS 1

       A.      "Indicator" 2


 Wabtec
 Plain and ordinary meaning

 Siemens
 "a notification regarding whether or not to manually activate the horn device" 3

 Court
 "a notification regarding whether or not to manually activate the horn device"

       The parties dispute whether the term "indicator" is limited to activation of the horn.

Wabtec argues that the ' 140 patent has broad application, applying to "operator vigilance

generally," while Siemens argues that the patent relates more specifically to manual horn

activation. (See D.I. 134 at 4; D.I. 152 at 3-4) As Siemens and the patent explain, alerter

systems involving visual and audible indications to gain the attention of the crew were known in

the prior art. (See Tr. at 13 ; ' 140 patent at 1:44-51 ) Yet, as the specification provides, there was

"a need in the art" for a crew alerter system or control system to "provide vigilance for the

express purpose ofreminding the operator to sound the locomotive horn at a grade crossing."

(' 140 patent at 1:63-67) Therefore, the present invention is "an operator warning system and

method for improving locomotive operator vigilance that provides alarms or indicators for the

express purpose of reminding the operator to sound the locomotive horn at various positions on



        1
        1n the attached order, the Court also adopts the parties' agreed-upon construction for
another term.
       2
        This term appears in claims 1 and 23 of the ' 140 patent.
        3
       Siemens proposed a modified construction in its responsive brief. (See D.I. 152 at 1, 3,
5) The modified construction is shown in the chart.

                                                   5
the track, such as at grade crossings." (Id. at 2:25-30; see also id. at 2:52-55)

        As Wabtec acknowledged, the patent contains no discussion of "indicators" that is

outside the context of a horn. (See Tr. at 9) ("I don't believe that there is an actual explicit

disclosure of an indicator outside the context of sounding the horn.") Wabtec's contention that

limiting the scope of the claimed "indicator" to sounding of the horn improperly imports a

limitation from the specification to the claims is unpersuasive.

        The preambles of claims 1 and 23, which discuss "a locomotive having a horn system

with a horn activation actuator and a horn device configured to produce a noise," further support

a conclusion that the claimed invention involves an indicator to the operator regarding whether or

not to activate the horn. (' 140 patent, els. 1, 23 ; Tr. at 15)

        Finally, the prosecution history confirms that Siemens' construction is proper. For

example, the applicant distinguished the prior art as claiming a system that "specifically

requir[es] automatic (as opposed to manual/human) horn sequencing." (D.I. 132 Ex.Eat 5-6)




                                                     6
      B.        "Feature Data" Terms4

Claim Term                Wabtec                        Siemens         Court
"primary"                 "default"                     Construe full   "default"
                                                        phrase below
"secondary"               "backup"                      Construe full   "backup"
                                                        phrase below
"safety device"           "device that can indicate     Construe full   "device that can indicate an
                          an unsafe condition"          phrase below    unsafe condition"
"safety                   "device, action, process,     Construe full   "device, action, process, or
arrangement"              or system that can            phrase below    system that can indicate an
                          indicate an unsafe                            unsafe condition"
                          condition"

"implemented safety       "indication by a safety       Construe full   "indication by a safety
action"                   arrangement of an             phrase below    arrangement of an unsafe
                          unsafe condition"                             condition"

"primary safety           Construe shortened            Indefinite      Not indefinite,
device data"              phrases above                                 No construction
"secondary safety         Construe shortened            Indefinite      Not indefinite,
device data"              phrases above                                 No construction

"primary safety           Construe shortened            Indefinite      Not indefinite,
arrangement data"         phrases above                                 No construction

"secondary safety         Construe shortened            Indefinite      Not indefinite,
arrangement data"         phrases above                                 No construction

"primary                  Construe shortened            Indefinite      Not indefinite,
implemented safety        phrases above                                 No construction
action data"

"secondary                Construe shortened            Indefinite      Not indefinite,
implemented safety        phrases above                                 No construction
action data"




      4
          These terms appear in claims 1, 6, 7, and/or 21 of the ' 764 patent.

                                                    7
       The dispute between the parties is whether a person of ordinary skill in the art ("POSA")5

would understand the scope of the claims, including the meaning of the feature data terms and

phrases, with reasonable certainty. Pursuant to 35 U.S.C. § 112, "a patent's claims, viewed in

light of the specification and prosecution history, [must] inform those skilled in the art about the

scope of the invention with reasonable certainty." Nautilus, Inc. v. Biosig Instruments, Inc., 134

S. Ct. 2120, 2129 (2014). "Indefiniteness must be proven by clear and convincing evidence."

Sonix Tech. Co., Ltd. v. Publ 'ns Int'!, Ltd. , 844 F.3d 1370, 1377 (Fed. Cir. 2017).

        The ' 764 patent relates to a system that communicates the conditions and states of safety

features in a transit system to the train based on the train' s location on the track relative to

various safety devices and arrangements along the tracks. (See ' 764 patent at 1:8-15 , 2:36-3: 15)

The feature data broadly includes primary safety device data, secondary safety device data,

primary safety arrangement data, secondary safety arrangement data, primary implemented safety

action data, and/or secondary implemented safety action data, among other types of data. (See id.

at 2:42-47)

        As an initial matter, the Court finds it appropriate to consider the terms separately, rather

than the complete phrases, because "primary" and "secondary" are modifiers, the meaning of

"data" is not disputed, and the remaining phrases are used repeatedly in the patent. The Court

agrees with Wabtec that the specification describes the terms "primary" and "secondary" as

modifiers whereby "primary" is the normal or default approach and "secondary" is the backup in

the event that the default fails. (See Tr. at 21 )


        5
          While the parties dispute the identification of a POSA for this case, they agree that it
does not impact the claim construction disputes and that the Court need not resolve their dispute
at this time. (See Tr. at 31 , 38)

                                                     8
       While Siemens acknowledges that there are a few examples of the features terms in the

patent, Siemens argues that a POSA would not be able "to determine whether any devices,

arrangements or actions not specifically mentioned in the specification are within or outside the

scope of the claims." (D.I. 152 at 8) Wabtec counters that the examples in the patent are

illustrative and "indicative of the types of situations and devices the ' 764 Patent envisions for the

disputed terms. " (D .I. 151 at 9) Siemens' only argument for indefiniteness is that the patent

does not provide sufficient examples to permit a POSA to understand the scope of the claims;

Siemens concedes that overlap among the terms does not make the claims indefinite. (See Tr. at

36-37) As Wabtec noted at the hearing (id. at 30-31 ), Siemens has not provided any evidence,

such as an expert declaration, to support a finding that a POSA would not understand the

boundaries of the claim. The Court is not persuaded by Siemens' arguments that a POSA would

read the patent and the examples provided and not understand the scope of the claims with

reasonable certainty.

III.   CONCLUSION

       The Court construes the disputed and undisputed terms as explained above. An

appropriate Order follows.




                                                  9
